Citation Nr: 1507181	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  10-44 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for presternal sebaceous adenomata (claimed rash on arms and chest).

2. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinea pedis (claimed jungle rot of the feet).

3. Entitlement to service connection for presternal sebaceous adenomata (claimed rash on arms and chest).

4. Entitlement to service connection for tinea pedis (claimed jungle rot of the feet).

5. Entitlement to service connection for residuals of concussion.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the RO.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a hearing at the RO in November 2014; a transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for presternal sebaceous adenomata (claimed rash on arms and chest) and tinea pedis (claimed jungle rot of the feet), on the merits, as well as the issue of entitlement to service connection for residuals of concussion are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. In March 1976 rating decision, the RO denied service connection for presternal sebaceous adenomata; he did not appeal this decision.  New and material evidence was not received within one year of notification.  

2. In March 1976 rating decision, the RO denied service connection for tinea pedis; he did not appeal this decision.  New and material evidence was not received within one year of notification.  

3. The evidence associated with the claims files subsequent to the March 1976 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for presternal sebaceous adenomata. Such evidence is not cumulative or redundant of evidence already of record. 

4. The evidence associated with the claims files subsequent to the March 1976 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for tinea pedis. Such evidence is not cumulative or redundant of evidence already of record. 


CONCLUSIONS OF LAW

1. The March 1976 rating decision that denied service connection for presternal sebaceous adenomata is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

2. The evidence received subsequent to the March 1976 decision denying service connection for presternal sebaceous adenomata is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

3. The March 1976 rating decision that denied service connection for tinea pedis is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

4. The evidence received subsequent to the March 1976 decision denying service connection for tinea pedis is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). In light of the favorable decision on the claim on appeal herein decided, the Board finds that any VA deficiency that may exist in complying with the VCAA is harmless error.

Laws and Regulations

Generally, a claim that has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, does not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

The RO previously denied the Veteran's claims of service connection for presternal sebaceous adenomata and tinea pedis in a March 1976 decision.  In particular, the RO found that the skin conditions at issue were not shown by the service treatment records. 

The evidence of record at the time of the March 1976 denial included the Veteran's service treatment records and the report of February 1976 VA examination that documents, in pertinent part, diagnoses of stomach condition and rash on abdomen resolved to presternal sebaceous adenomata and foot condition resolved to mild tinea pedis. The Veteran was informed of this decision and apprised of his appellate rights, but he did not file a timely appeal.  Therefore, the March 1976 rating decision became final. 38 C.F.R. § 20.1103. 

In a statement received in April 1985, the Veteran reported that he served in the Republic of Vietnam during his period of service. He reported that he received treatment for his skin rash and rash on the feet while serving in the Republic of Vietnam. He requested that the RO schedule him for examination to evaluate his claimed disabilities and that his claim be reconsidered taking into account his service in Vietnam and his exposure to Agent Orange. A deferred rating decision of April 1985 documents "please send Vet[eran] A-25." In June 1991, he "requested that my service connected file be reopened and that I be evaluated for exposure to Agent Orange." He reported that he had a skin rash on his chest, arms and feet and that he had received treatment in a Navy hospital in Da Nang. Additionally, he reported that he had used over the counter medication since his discharge from service. A deferred rating decision of July 1991 documents "proceed with A-25." 

In July 2009, the Veteran requested that his claims (rash, arms and chest and jungle rot, both feet) be reopened. The evidence received since the March 1976 rating decision includes various lay statements submitted by the Veteran, his November 2014 testimony before the undersigned VLJ and VA treatment records (documenting impressions of allergic or fungal dermatitis of the chest and occasional rash). In the various lay statements and his November 2014 testimony the Veteran asserts/testifies that his skin disabilities first manifest during service and had been present since that time. This evidence is not cumulative and redundant of the evidence previously considered, as there had been no documentation of Agent Orange exposure or indication of a disability manifested in service that had been present since that time. The Board must also presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence. See Justus, 3 Vet. App. at 513. Therefore, the Board finds that this new evidence (the lay statements, hearing testimony and VA treatment records) relates to an unestablished fact necessary to substantiate the claims. Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims for service connection for presternal sebaceous adenomata and tinea pedis.  


ORDER

The application to reopen a claim for service connection presternal sebaceous adenomata is granted.

The application to reopen a claim for service connection tinea pedis is granted.





REMAND

Having reopened the claims for service connection for presternal sebaceous adenomata and tinea pedis, the Board finds that further development is warranted. The Veteran did serve in the Republic of Vietnam from September 1969 to August 1970. As such, he served in the Republic of Vietnam during the Vietnam era and is therefore presumed to have been exposed during such service to certain herbicide agents, including Agent Orange. 38 C.F.R. § 3.307. He contends that his presternal sebaceous adenomata (claimed rash on arms and chest) and tinea pedis (claimed jungle rot of the feet) are related to his military service. Specifically, he asserts that the presternal sebaceous adenomata (claimed rash on arms and chest) and tinea pedis (claimed jungle rot of the feet) are related to his herbicide exposure while he was serving in the Republic of Vietnam. The February 1976 VA examination report documents, in pertinent part, diagnoses of stomach condition and rash on abdomen resolved to presternal sebaceous adenomata and foot condition resolved to mild tinea pedis.

Presternal sebaceous adenomata and tinea pedis are not on the list of diseases presumed service connected in Veterans exposed to Agent Orange. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e) (2014). However, the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis. 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.304(d) (2014). To date, the Veteran has not been afforded a VA examination that offers an opinion as to the etiology of his claimed presternal sebaceous adenomata and tinea pedis. Under the circumstances, the Board finds such examination is warranted as to the Veteran's claims for entitlement to service connection for presternal sebaceous adenomata and tinea pedis. See McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006); Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).   

Regarding his claim for entitlement to service connection for residuals of concussion, the Veteran asserts that he has current residuals of concussion that onset due to injury sustained in service. He testified that while on a patrol mission his unit surrounded the bunker of enemy forces believed to house military equipment. Someone threw out a grenade from the bunker and when it exploded the Veteran hit the ground sustaining a gash to the back of his head. He testified that the medic in the field suspected he suffered a concussion and he was advised not to go to sleep. He testified that he was given some sort of pill that made him woozy for a day or two. He reported that he has had residual disability, including difficulties concentrating, since that time.  The October 2010 rating action granting service connection for anxiety disorder shows that participation in combat operations has been conceded.

To date, the Veteran has not been afforded a VA examination that addresses the etiology of his claimed residuals of concussion. Under the circumstances, the Board finds such examination is warranted as to the Veteran's claim for entitlement to service connection for residuals of concussion. See McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006); Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA skin disease examination to evaluate his complaints of presternal sebaceous adenomata (claimed rash on arms and chest) and tinea pedis (claimed jungle rot of the feet). The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) any current presternal sebaceous adenomata (rash on arms and chest) or any current tinea pedis (jungle rot of the feet) had its onset in service or is otherwise related to service, to include the Veteran's presumed Agent Orange exposure or anything else in service.

The examination report must include complete rationale for all opinions and conclusions reached.

2. Schedule the Veteran for a VA examination to evaluate his complaints of residuals of concussion. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) that the Veteran has any current residuals of a concussion that is due to disease or injury sustained in service.  For purposes of the opinion, the examiner should accept as true that the Veteran participated in combat during service in Vietnam.  The Veteran has reported that while on a patrol mission during service, a grenade exploded nearby and the Veteran hit the ground sustaining a gash to the back of his head. He testified that the medic in the field suspected he suffered a concussion and he was advised not to go to sleep. He testified that he was given some sort of pill that made him woozy for a day or two. He reported that he has had residual disability, including difficulties concentrating, since that time.

The examination report must include complete rationale for all opinions and conclusions reached.

3. After completion of the above development, the Veteran's claims of entitlement to service connection for presternal sebaceous adenomata (claimed rash on arms and chest), tinea pedis (claimed jungle rot of the feet) and residuals of a concussion should be readjudicated. If the determinations remain adverse to him, he should be furnished with a Supplemental Statement of the Case.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


